 
 

Lieff Cabraser Heimana & Bernstein, LLP

Lieff : 250 Hudson Street, &h Floor
Cabraser ne New York, NY 10013-1413

. Jraspaees. fC yo t 212.385.9500
Heimanné ne nn { 3° Jodo 1 212.355.9592

Attorneys at Law

January 10, 2020

VEA_ CM-ECF
i | 25/ 2 O20

Honorable Paul A. Crotty lun LUV. Cty hi [

United States District Court
Southern District of New York ,
$00 Pearl Street, Chamber 1350 Jt Allis
New York, NY 10007
Jud Iedtl;

RE: In re: Zimmer M/L Taper Hip Prosthesis or M/L Taper Hip Prosthesis with we
Kinectiv Technology and VerSys Femoral Head Products Liability Litigation JUS
Case Numbers: 18-MD-2859 (PAC); 18-MC-2859 (PAC)

Dear Judge Crotty:

In connection with Plaintiffs’ Letter Motion to Compe! (Dkt. No. 206), Plaintiffs
have cited to two deposition transcript of defense witness Kevin Escapule, which Defendants
marked confidential. As filed today on ECF, the depositions have been redacted. Plaintiffs

pectfully request permission to file under seal unredacted copies of the following filings:

   
   
 

1. Exhibit A, Excerpts from the Deposition of Kevin Escapule taken on March 2,
2018

2. Exhibit B, Excerpts from the Deposition of Kevin Escapule taken on January 4,

Plaintiffs are unable to discern the bases for Zimmer’s assertions of confidentiality, but
are requesting to file these documents under seal under the assumption the confidentiality
designations were made in good faith, The parties making the designations are better positioned
than Plaintiffs to explain their confidentiality designations, if the Court has any questions about
the bases for them. The chambers copy mailed to the Court will include unredacted copies of the
above filings, as well as the redacted filings that are filed on ECF.

San Francisco New York Nashville Seattle www. lieffcabraser.com

 
